                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

     HOWARD G. JACKSON,                                   Civil No. 19-741 (JRT/BRT)

                                       Plaintiff,

     v.                                             ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION
     STATE OF MINNESOTA; FEDERAL
     AND STATE AGENCIES; and
     PRESIDENT DONALD TRUMP,

                                     Defendant.


          Howard G. Jackson, 153 Emerson Ave, #204, West St. Paul, MN 55118,
          pro se plaintiff.


          Plaintiff Howard G. Jackson brings this civil action against the State of Minnesota,

unnamed State and Federal Agencies, and President Donald Trump (collectively,

“Defendants”) for violations of various constitutional rights. (Compl., Mar. 18, 2019,

Docket No. 1.) Jackson’s claims also involve being gang stalked, true and false hate crimes

surrounding an incident involving Jussie Smollett in Chicago, defamation, and corruption.

(Id. at 4.) Jackson does not directly connect any claim with any of the defendants listed.

(See generally id.)

          Upon filing this action, Jackson applied for in forma pauperis (“IFP”) status in lieu

of paying the filing fee. (IFP App., Mar. 18, 2019, Docket No. 2.) Jackson’s case was

reassigned to U.S. Magistrate Judge Becky R. Thorson and this Court due to a related case

that Jackson previously filed. (Reassignment Order, Mar. 29, 2019, Docket No. 4.)



21
       On April 3, 2019, Jackson filed a Motion for Hearing, objecting to the case

reassignment and arguing an unspecified conflict of interest on the part of the newly

assigned judges. (Mot. for Hearing at 1, 3-4, Apr. 3, 2019, Docket No. 5.) Magistrate

Judge Thorson issued a Report and Recommendation (“R&R”) on Jackson’s Motion as

well as his application for IFP status. (R. & R., Apr. 15, 2019, Docket No. 6.) While

Magistrate Judge Thorson found that Jackson qualified financially for IFP status, she

recommended denying the application and dismissing Jackson’s Complaint without

prejudice because he failed to state a cause of action on which relief could be granted. (Id.)

Magistrate Judge Thorson also recommended denying Jackson’s Motion for Hearing on

the reassignment because Jackson had not sufficiently alleged a conflict of interest or other

justification for recusal. (Id. at 3.)

       Jackson subsequently filed two additional motions: a Motion for Hearing and a

Motion to Compel. (Mot. for Hearing, Apr. 19, 2019, Docket No. 7; Mot. to Compel, Apr.

19, 2019, Docket No. 8.) Jackson’s Motion for Hearing listed “objection[s]” and addressed

reassignment of the case, among other matters. (Mot. for Hearing.) The Motion to Compel

sought to compel a hearing for summary judgment, “spoliation,” and his “tort claim.”

(Mot. to Compel.)

       Because Jackson fails to state a cause of action upon which relief can be granted

and fails to allege a conflict of interest, the Court will overrule his objections, adopt the

R&R as described herein, deny his motions, and dismiss the action without prejudice.




                                            -2-
                                       DISCUSSION

       Upon the filing of an R&R by a Magistrate Judge, “a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ.

P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). “The objections should specify the portions

of the magistrate judge’s report and recommendation to which the objections are made and

provide a basis for those objections.” Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015) (quoting Mayer v. Walvatne, No. 07-1958, 2008 WL

4527774, at *2 (D. Minn. Sept. 28, 2008)). “The district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). Non-specific or repetitive objections are

reviewed for clear error. Montgomery, 98 F. Supp. 3d at 1017.

       In this case, Jackson’s objections are non-specific and repetitive; thus, the Court

will review for clear error. However, even under de novo review, the Court would overrule

Jackson’s objections and adopt the R&R.

       Under 28 U.S.C. § 1915(e)(2)(B)(ii), if the Court finds—at any time—that an IFP

applicant’s complaint fails to state a claim on which relief may be granted (as per Federal

Rule of Civil Procedure 8(a)(2)), then the action must be dismissed. See Atkinson v. Bohn,

91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam). When determining whether a complaint

states a claim on which relief may be granted, a court must accept the plaintiff’s factual

allegations as true. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008). While

factual allegations do not need to be detailed, they must be enough to “raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).


                                             -3-
Additionally, the complaint’s stated claim to relief must be “plausible on its face.” Id. at

570. A court may disregard legal conclusions masquerading as factual allegations when

evaluating the sufficiency of the complaint. See Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       Pro se complaints must be liberally construed.          Atkinson, 91 F.3d at 1129.

Nevertheless, they must still provide enough facts to properly support asserted claims.

Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       Jackson’s “objections” are contained in the Motion for Hearing that he filed on April

19, 2019. He again states that he objects to reassignment of the case and references

Magistrate Judge Thorson’s dismissal of the case. Jackson, however, offers no support for

any of his objections. He does not specify why the case should not be reassigned, does not

explain why his Complaint should not be dismissed, and does not specifically respond to

any of the R&R’s conclusions or recommendations. The Magistrate Judge properly found

that Jackson failed to state a claim upon which relief could be granted. Even construing

Jackson’s Complaint liberally, he provides no factual support for any of his claims and

does not connect any of the defendants to any of his claims.

       As such, the Court will overrule Jackson’s objections to the R&R, adopt the R&R,

deny his IFP application, deny his remaining motions as moot, and dismiss this action

without prejudice.

                                            ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Plaintiff’s Objections contained in his April 3, 2019 Motion for Hearing


                                            -4-
[Docket No. 5] are OVERRULED;

      2.     The Report and Recommendation of the Magistrate Judge [Docket No. 6] is

ADOPTED;

      3.     Plaintiff’s action is DISMISSED WITHOUT PREJUDICE, pursuant to 29

U.S.C. § 1915(e)(2)(B)(ii);

      4.     Plaintiff’s application to proceed in forma pauperis [Docket No. 2] is

DENIED;

      5.     Plaintiff’s Motion for Hearing [Docket No. 5] is DENIED as moot;

      6.     Plaintiff’s Motion for Hearing [Docket No. 7] is DENIED as moot; and

      7.     Plaintiff’s Motion to Compel [Docket No. 8] is DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: July 17, 2019                          ______s/John R. Tunheim_____
at Minneapolis, Minnesota.                         JOHN R. TUNHEIM
                                                 United States District Judge




                                        -5-
